DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  

Claims 1-4 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0342136 A1 to Luther et al. (hereinafter Luther).
claims 1, 2, 13 and 14, Luther discloses a population of a plurality of semiconductor nanocrystal particles (multiple nanoparticles, para [0035]),
wherein the plurality of semiconductor nanocrystal particles comprises a transition metal chalcogenide represented by Chemical Formula 1, the plurality of semiconductor nanocrystal particles having an average particle size of between about 1 and about 100 nm (para [0038]), which falls within the instantly claimed range of less than or equal to about 100 nanometers: 
Chemical Formulas BaTiS3 and BaTiSe3 (para [0038]) fall completely within instantly claimed Chemical Formula 1 M1M2Cha3 
wherein M1 is Ba,  
M2 is Ti, and 
Cha is S or Se.

Regarding claim 3, Luther discloses the semiconductor nanocrystal particle of claim 1, wherein the semiconductor nanocrystal particle comprises a perovskite crystal structure (para [0038], chalcogenide perovskite).

Regarding claims 4 and 15, Luther discloses the semiconductor nanocrystal particle of claim 1 and the population of claim 13, wherein in some embodiments, the semiconductor nanocrystal particle has a size of between about 1 and about 20 nm (para [0038]), which falls within the instantly claimed range of less than or equal to about 20 nanometers.

claims 7-9 and 16, Luther discloses the semiconductor nanocrystal particle of claim 1 and the population of claim 13.  The semiconductor nanocrystal particles and populations of Luther are expected to inherently have quantum efficiencies of greater than or equal to about 10 %, greater than or equal to about 20 %, and greater than or equal to about 30 % because Luther anticipates the sizes, compositions and formulas of the instantly claimed nanocrystal particles and populations, as discussed above.  See MPEP 2112.01(II) which states that if the composition is physically the same, it must have the same properties. Therefore, the Luther semiconductor nanocrystals and populations are considered to inherently have the same quantum efficiencies.  

Regarding claim 10, Luther discloses the semiconductor nanocrystal particle of claim 1, wherein the semiconductor nanocrystal particle comprises an organic ligand on a surface of the semiconductor nanocrystal particle (para [0036).

Regarding claim 11, Luther discloses the semiconductor nanocrystal particle of claim 10, wherein the organic ligand comprises RCOOH (carboxylic acids, para [0039]), RNH2 (amines, para [0039]), RSH (thiols, para [0039]), RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P (phosphates, para [0012] and phosphonic acids, para [0039]), RCOOR’ (carboxylates, para [0039]), RPO(OH)2, RHPOOH, R2POOH (phosphines, para [0039]), or a combination thereof, wherein R and R' are each independently a substituted or unsubstituted C1 to C40 aliphatic hydrocarbon, a substituted or unsubstituted C6 to C40 aromatic hydrocarbon, or a combination thereof (para [0039]).

Regarding claim 12, Luther discloses the semiconductor nanocrystal particle of claim 1, wherein the semiconductor nanocrystal particle comprises carboxylic acid or a derivative thereof comprising 10 or more carbon atoms and being bound to a surface of the semiconductor nanocrystal particle (para [0039]).  Oleic acid and stearic acid (para [0039]) each have 18 carbon atoms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above. This open-ended definition has been taken into consideration in the following rejections.  
Claims 5, 6, 17, 18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Luther.
claims 5 and 6, Luther discloses the semiconductor nanocrystal particle of claim 1, wherein the semiconductor nanocrystal particle has a size between about 1 and about 20 nm (para [0038]), which overlaps the instantly claimed ranges of less than or equal to about 10 nanometers and less than or equal to about 5 nanometers. See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.

Regarding claim 17, Luther discloses a method of producing the semiconductor nanocrystal particle of claim 1, comprising
a wet chemical process (para [0040]) that includes heating the precursors (para [0040]) in the presence of an organic (para [0043]) solvent (hot solution, para [0040]) and a ligand compound (para [0040]) at a temperature of 60 to 185 C (para [0016]), which overlaps the instantly claimed range of greater than or equal to about 100 °C and less than or equal to about 400 °C.  See MPEP 2144.05(I), cited above. Also see MPEP 2144.05(II)(A), which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.  One of ordinary skill in the art is expected to arrive at the optimal temperature range to efficiently react the Ba, Ti and Se and/or S precursors via routine experimentation, absent evidence to the contrary.
It is noted that the method is drawn to a method of making CsPbI3 (para [0016] and [0043]), in particular.  However, the reference is not limited to that example. The 
wherein the first metal precursor comprises Ba,
the second metal precursor comprises Ti, and
the chalcogen precursor comprises S, Se or a combination thereof.

Regarding claim 18, Luther discloses the method of claim 17, wherein the first metal precursor and the second metal precursor each independently comprise a metal carboxylate (oleate, para [0043]), a metal nitrate (para [0043]), a metal halide (iodide, para [0043]) or a combination thereof (para [0043]).

Regarding claim 20, Luther discloses the method of claim 17, wherein the organic solvent comprises an aliphatic hydrocarbon comprising about 6 or more carbon atoms (octadecene, hexane and/or octane, para [0043]).

Regarding claim 21, Luther discloses the method of claim 17, wherein the ligand compound comprises RCOOH (carboxylic acids, para [0039]), RNH2 (amines, para [0039]), RSH (thiols, para [0039]), RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P (phosphates, para [0012] and phosphonic acids, para [0039]), RCOOR’ (carboxylates, para [0039]), RPO(OH)2, RHPOOH, R2POOH (phosphines, para [0039]), or a combination thereof, wherein R and R' are each independently a substituted or 

Regarding claim 22, Luther discloses the method of claim 17, wherein the heating comprises reacting the first metal precursor (first metal) with the ligand compound (oleic acid) to form a first intermediate (oleate) (para [0056]-[0057]), reacting the second metal precursor (second metal) with the ligand compound (oleic acid and oleylamine) to form a second intermediate, or a combination thereof (para [0059]).

Regarding claim 23, Luther discloses the method of claim 17, wherein the heating comprises reacting the first metal precursor with the ligand compound to form a first intermediate (oleate), and reacting the first intermediate with the third precursor (chalcogenide precursor when forming chalcogenide perovskites) to form a third intermediate (unmodified colloidal particles, para [0059]).

Regarding claim 24, Luther discloses the method of claim 23, but fails to expressly disclose a step further comprising reacting the third intermediate with the second metal precursor.  The reference discloses reacting the first intermediate, the second precursor and the third precursor at the same time (para [0059]).  However, see MPEP 2144.04(IV)(C), which states that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  One of ordinary skill in the art would not expect substantially different nanocrystals based on the order of steps or number of intermediates formed, absent evidence to the contrary. 

Regarding claim 25, Luther discloses the method of claim 24, wherein:
the first metal precursor comprises a carboxylate (oleate, para [0059]);
the ligand compound comprises a carboxylic acid compound (oleic acid, para [0059]); and
the second metal precursor comprises an oleate (para [0061]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Luther in view of US 2013/0221291 A to Ramprasad et al. (hereinafter Ramprasad).
Regarding claim 19, Luther discloses the method of claim 17.  To produce a chalcogen perovskite (para [0038]), it is understood that a chalcogen precursor is employed, as discussed above.  However, Luther fails to expressly disclose wherein the chalcogen precursor comprises a thiol compound, sulfur dispersed in a phosphine or amine solvent, selenium dispersed in a phosphine or amine solvent, tellurium dispersed in a phosphine or amine solvent, or a combination thereof.
However, Ramprasad does teach a method of producing a transition metal chalcogenide semiconductor nanocrystal comprising elements selected from groups that include Group II elements Ca, Sr, Ba, Group IV elements Ti, Zr, Hf, Group VI elements S, Se and Te and combinations thereof, such as ternary II-IV-VI compounds (para [0339]).  The Ramprasad method comprises heating precursors (para [0353]) including a chalcogen precursor selected from sulfur dispersed in an amine or phosphine solvent and selenium dispersed in an amine or phosphine solvent (para [0356]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734